DETAILED ACTION
The instant application having Application No. 17/023,121 filed on 09/16/2020 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant's claim for priority based on application filed on 03/20/2018 (CHINA 201810231491.9).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, 12-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (Pub # US 2018/0077624 A1 hereinafter Jung) in view of Lim et al. (WO 2011/097812 A1 hereinafter Lim), and further in view of of Ishizaki et al. (WO 2011/097812 A1 hereinafter Ishizaki).
Regarding claim 1, Jung teaches “a data transmission method,” as [(Para. 0275), the first UE performs a paging procedure, a scheduling monitoring, a data transmission and reception] “comprising: obtaining, by a media access control (MAC) entity of a first communications device from an upper layer, first data” [(Para. 0352), The first UE may transmit the data processed only to a specific layer among its own protocol layers to the second UE. For example, the first UE may transmit the MAC PDU 173 that is the data processed up to MAC layer] “generating, by the first communications device, a MAC protocol data unit (PDU),” [(Para. 0352), The first UE may transmit the data processed only to a specific layer among its own protocol layers to the second UE. For example, the first UE may transmit the MAC PDU 173 that is the data processed up to MAC layer, the RLC PDU 172 processed up to RLC layer, PDCP PDU 171 processed up to PDCP layer or higher layer PDU 170 processed up to PDCH higher layer (e.g., IP layer) to the second UE] “and sending, by the first communications device, the MAC PDU through a direct link” [(Para. 0350), The data transmitted to the second UE through an inter-UE direct link for the purpose of transmitting data to the network by the first UE may be a MAC PDU, a RLC PDU, a PDCP PDU, or a PDU of PDCP higher layer (e.g., IP layer) of the first UE.].
However, Jung does not specifically disclose first data on each of at least one first logical channel and second data on each of at least one second logical channel, wherein a service type or a destination address of the first data is different from a service type or a destination address of the second data; wherein the MAC PDU comprises the first data on each first logical channel and the second data on each second logical channel.
In an analogous art, Lim teaches “first data on each of at least one first logical channel and second data on each of at least one second logical channel,” as [(Page 8), The logical channel identifier information is used to identify which logical channel or logical channels the data in the MAC PDU belongs to. For example, all data in one MAC PDU may belong to only one logical channel, or some of the data may belong to one logical channel, and another part of data belongs to another logical channel.] “wherein the MAC PDU comprises the first data on each first logical channel and the second data on each second logical channel;” [(Page 8), all data in one MAC PDU may belong to only one logical channel, or some of the data may belong to one logical channel, and another part of data belongs to another logical channel].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teachings as in Jung to provide an effective technique as taught by Lim for data segmentation at a MAC layer in a transmitting device of a carrier-based wireless communication system [Lim: Page 2].
However, the combination of Jung and Lim does not specifically disclose wherein a service type or a destination address of the first data is different from a service type or a destination address of the second data.
In an analogous art, Ishizaki teaches “wherein a service type or a destination address of the first data is different from a service type or a destination address of the second data;” as [(Page 4), The CID is for identifying a MAC connection, and is always inserted in a MAC-PDU (Protocol Data Unit) header. The CID is usually different for different service types, and may be identified from the destination address and port number of the upper layer (IP layer).].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teachings as in Jung and Lim to provide an effective technique as taught by Ishizaki for packet classification and guarantee a transmission order control for controlling the transmission order of the packets [Ishizaki: Page 2].
Regarding claim 2, the combination of Jung, Lim and Ishizaki, specifically Ishizaki teaches “wherein the MAC PDU comprises a first identifier and a second identifier,” as [(Page 4), CIDs… (Page 4), The CID is for identifying a MAC connection, and is always inserted in a MAC-PDU (Protocol Data Unit) header.] “the first identifier indicates the service type or the destination address of the first data,” [(Page 4), The CID is for identifying a MAC connection, and is always inserted in a MAC-PDU (Protocol Data Unit) header. The CID is usually different for different service types, and may be identified from the destination address and port number of the upper layer (IP layer).] “and the second identifier indicates the service type or the destination address of the second data” [(Page 4), The CID is for identifying a MAC connection, and is always inserted in a MAC-PDU (Protocol Data Unit) header. The CID is usually different for different service types, and may be identified from the destination address and port number of the upper layer (IP layer).].
Regarding claim 3, the combination of Jung, Lim and Ishizaki, specifically Ishizaki teaches “wherein the first identifier is any one or more of the following associated with the first data: a first service type identifier, a first flow identifier, a first bearer identifier, a first group identifier, a first destination address identifier, and a first transmission requirement identifier;” as [(Page 4), plurality of CIDs… The CID is for identifying a MAC connection, and is always inserted in a MAC-PDU (Protocol Data Unit) header. The CID is usually different for different service types, and may be identified from the destination address and port number of the upper layer (IP layer).] “and the second identifier is any one or more of the following associated with the second data: a second service type identifier, a second flow identifier, a second bearer identifier, a second group identifier, a second destination address identifier, and a second transmission requirement identifier” [(Page 4), plurality of CIDs… The CID is for identifying a MAC connection, and is always inserted in a MAC-PDU (Protocol Data Unit) header. The CID is usually different for different service types, and may be identified from the destination address and port number of the upper layer (IP layer).].
Regarding claim 4, the combination of Jung, Lim and Ishizaki, specifically Lim teaches “wherein the MAC PDU comprises a first unit and a second unit, all content of the first unit is located before or behind the second unit, the first unit comprises the first identifier and the first data that is on each first logical channel, and the second unit comprises the second identifier and the second data that is on each second logical channel” as [(Page 6), When the receiving device 2 receives the two MAC PDUs on CC1 and CC3, according to The logical channel identifier information in the two MAC PDU header information may be that the first data segment and the second data segment of the two MAC PDUs belong to the same logical channel].
Regarding claim 5, the combination of Jung, Lim and Ishizaki, specifically Jung teaches “wherein the first unit is located before the second unit,” as [(Para. 0326), the second UE may receive the identifier of the first UE from the network or the first UE in advance] “and the MAC PDU further comprises a MAC control element;” [(Para. 0362), MAC control element (CE)] “and when the MAC control element is comprised in the first unit, the MAC control element is valid for at least one second communications device corresponding to the first identifier; or when the MAC control element is comprised in the second unit, the MAC control element is valid for at least one third communications device corresponding to the second identifier; or when the MAC control element is not comprised in the first unit and the second unit, the MAC control element is valid for both at least one second communications device and at least one third communications device; or when the MAC control element is not comprised in the first unit and the second unit, the MAC control element is valid for all communications devices that receive the MAC PDU” as [(Para. 0362), the second UE may indicate that the MAC PDU includes an identifier of the first UE or the MAC CE is a MAC CE of another UE, that is, a MAC CE for proxy transmission].
Regarding claim 7, the combination of Jung, Lim and Ishizaki, specifically Jung teaches “wherein the MAC PDU comprises a third identifier a fourth identifier, both the third identifier and the fourth identifier,” as [(Para. 0362), a MAC PDU including the MAC CE… the MAC PDU includes an identifier of the first UE] “and the third identifier, the fourth identifier, or both the third identifier an the fourth identifier indicate an identity or an address of the first communications device;” [(Para. 0362), the MAC PDU includes an identifier of the first UE] “and the generating, by the first communications device, the MAC PDU comprises: generating, by the first communications device, the MAC PDU by encapsulating both the third identifier corresponding to the first data and the fourth identifier corresponding to the second data into the MAC PDU; or generating, by the first communications device, the MAC PDU by encapsulating the third identifier or the fourth identifier into the MAC PDU” [(Para. 0362), When constructing a MAC PDU including the MAC CE, the second UE may indicate that the MAC CE is a MAC CE that another UE is going to transmit through a specific field of the header of the MAC PDU or introducing a new field, or through a specific field in the MAC CE part or introducing a new field. For example, the second UE may indicate that the MAC PDU includes an identifier of the first UE or the MAC CE is a MAC CE of another UE, that is, a MAC CE for proxy transmission.].
Regarding claim 8, the combination of Jung, Lim and Ishizaki, specifically Jung “wherein the MAC PDU comprises a fifth identifier, a sixth identifier, or both the fifth identifier and the sixth identifier;” as [(Para. 0362), the MAC PDU includes an identifier of the first UE] “and the generating, by the first communications device, the MAC PDU comprises: generating, by the first communications device, the MAC PDU by encapsulating the fifth identifier or the sixth identifier into the MAC PDU, wherein the fifth identifier or the sixth identifier indicates a format type of the MAC PDU; or generating, by the first communications device, the MAC PDU by encapsulating the fifth identifier or the sixth identifier into the MAC PDU, wherein the fifth identifier or the sixth identifier indicates a format type of an adjacent address field behind the fifth identifier or the sixth identifier in the MAC PDU; or generating, by the first communications device, the MAC PDU by encapsulating both the fifth identifier and the sixth identifier into the MAC PDU, wherein the fifth identifier indicates a format type of an address field corresponding to the first data, and the sixth identifier indicates a format type of an address field corresponding to the second data” [(Para. 0362), When constructing a MAC PDU including the MAC CE, the second UE may indicate that the MAC CE is a MAC CE that another UE is going to transmit through a specific field of the header of the MAC PDU or introducing a new field, or through a specific field in the MAC CE part or introducing a new field. For example, the second UE may indicate that the MAC PDU includes an identifier of the first UE or the MAC CE is a MAC CE of another UE, that is, a MAC CE for proxy transmission].
Regarding claim 9, the combination of Jung, Lim and Ishizaki, specifically Jung teaches “wherein the format type is any one of the following: a unicast format type, a multicast format type, a broadcast format type, a vehicle platooning service format type, a control information format type, a data format type, a MAC control element, and a fixed protocol version format type” as [(Para. 0362), MAC control element (CE)].
Regarding claim 10, the combination of Jung, Lim and Ishizaki, specifically Lim teaches “wherein the MAC PDU comprises a seventh identifier, an eighth identifier, or both the seventh identifier and the eighth identifier,” as [(Page 6), The logical channel identifier] “wherein the seventh identifier indicates a quantity of first logical channels that is comprised in the MAC PDU or a quantity of pieces of first data that is comprised in the MAC PDU, and the eighth identifier indicates a quantity of second logical channels that is comprised in the MAC PDU or a quantity of pieces of second data that is comprised in the MAC PDU” [(Page 6),  The logical channel identifier information is used to identify which logical channel or logical channels the data in the MAC PDU belongs to. For example, all data in one MAC PDU may belong to only one logical channel, or some of the data may belong to one logical channel, and another part of data belongs to another logical channel].
Regarding claim 12, the combination of Jung, Lim and Ishizaki, specifically Jung teaches “wherein the generating, by the first communications device, the MAC PDU comprises:” as [(Para. 0352), The first UE may transmit the data processed only to a specific layer among its own protocol layers to the second UE. For example, the first UE may transmit the MAC PDU 173 that is the data processed up to MAC layer, the RLC PDU 172 processed up to RLC layer, PDCP PDU 171 processed up to PDCP layer or higher layer PDU 170 processed up to PDCH higher layer (e.g., IP layer) to the second UE] “generating, by the first communications device, the MAC PDU by preferentially encapsulating, into the MAC PDU, data whose latency requirement is less than or equal to a first threshold in the at least one piece of first data on the at least one first logical channel and the at least one piece of second data on the at least one second logical channel; or generating, by the first communications device, the MAC PDU by preferentially encapsulating, into the MAC PDU, data whose latency requirement is less than or equal to a second threshold in the at least one piece of first data on the at least one first logical channel; or generating, by the first communications device, the MAC PDU by preferentially encapsulating the at least one piece of first data on the at least one first logical channel into the MAC PDU” [(Para. 0360), Using the R field, it may be indicated whether the MAC PDU includes the data (e.g., VoIP) for a real time service which is sensitive to latency or includes only the data (internet traffic) which is not sensitive to latency relatively, not including the data (e.g., VoIP) for a real time service which is sensitive to latency].
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 1, including “an apparatus comprising: a memory; and one or more processors coupled to the memory” [(Jung: Para. 0559), a UE 1100 includes a processor 1110, a memory 1120].
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 8.

Claims 6, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Lim, further in view of Ishizaki, further in view of Wei et al. (Pub # US 2015/0358838 A1 hereinafter Wei) and further in view of Wen et al. (Pub # US 2013/0114445 A1 hereinafter Wen).
Regarding claim 6, the combination of Jung, Lim and Ishizaki does not specifically disclose wherein the MAC PDU comprises at least one first MAC subheader and at least one second MAC subheader, the at least one first MAC subheader is in a one-to-one correspondence with at least one piece of first data on the at least one first logical channel, and the at least one second MAC subheader is in a one-to-one correspondence with at least one piece of second data on the at least one second logical channel; and the generating, by the first communications device, the MAC PDU comprises: generating, by the first communications device, the MAC PDU by adjacently encapsulating the first data and a MAC subheader corresponding to the first data into the MAC PDU, by adjacently encapsulating the second data and a MAC subheader corresponding to the second data into the MAC PDU, or a combination thereof; or generating, by the first communications device, the MAC PDU by adjacently encapsulating the at least one first MAC subheader into the MAC PDU and adjacently encapsulating the at least one piece of first data into the MAC PDU, by adjacently encapsulating the at least one second MAC subheader into the MAC PDU and adjacently encapsulating the at least one piece of second data into the MAC PDU, or a combination thereof.
In an analogous art, Wei teaches “wherein the MAC PDU comprises at least one first MAC subheader and at least one second MAC subheader,” as [(Para. 0064), Each MAC subheader] “the at least one first MAC subheader is in a one-to-one correspondence with at least one piece of first data on the at least one first logical channel,” [(Para. 0064), Each MAC subheader consists of a logical channel ID (LCID) and a length (L) field. The LCID indicates whether the corresponding part of the MAC payload is a MAC control element and, if not, to which logical channel the related MAC SDU belongs] “and the at least one second MAC subheader is in a one-to-one correspondence with at least one piece of second data on the at least one second logical channel;” [(Para. 0064), Each MAC subheader consists of a logical channel ID (LCID) and a length (L) field. The LCID indicates whether the corresponding part of the MAC payload is a MAC control element and, if not, to which logical channel the related MAC SDU belongs].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teachings as in Jung, Lim and Ishizaki to provide an effective technique as taught by Wei capable of allowing a macro cell to coordinate handover in certain situations, as well as provide a redundant link in the event of a link failure in a LA cell [Wei: Para. 0005].
However, the combination of Jung, Lim, Ishizaki and Wei does not specifically disclose the generating, by the first communications device, the MAC PDU comprises: generating, by the first communications device, the MAC PDU by adjacently encapsulating the first data and a MAC subheader corresponding to the first data into the MAC PDU, by adjacently encapsulating the second data and a MAC subheader corresponding to the second data into the MAC PDU, or a combination thereof; or generating, by the first communications device, the MAC PDU by adjacently encapsulating the at least one first MAC subheader into the MAC PDU and adjacently encapsulating the at least one piece of first data into the MAC PDU, by adjacently encapsulating the at least one second MAC subheader into the MAC PDU and adjacently encapsulating the at least one piece of second data into the MAC PDU, or a combination thereof. 
In an analogous art, Wen teaches “the generating, by the first communications device, the MAC PDU comprises: generating, by the first communications device, the MAC PDU by adjacently encapsulating the first data and a MAC subheader corresponding to the first data into the MAC PDU, by adjacently encapsulating the second data and a MAC subheader corresponding to the second data into the MAC PDU, or a combination thereof; or generating, by the first communications device, the MAC PDU by adjacently encapsulating the at least one first MAC subheader into the MAC PDU and adjacently encapsulating the at least one piece of first data into the MAC PDU, by adjacently encapsulating the at least one second MAC subheader into the MAC PDU and adjacently encapsulating the at least one piece of second data into the MAC PDU, or a combination thereof” as [(Para. 0046), Currently there are two alternative solutions to creating an MAC PDU in a CA scenario, that is, one is to encapsulate MAC PDUs sequentially in a specific order by generating one MAC PDU and then encapsulating at least a part of remaining data to be transmitted into a next MAC PDU and so on until corresponding data are encapsulated in the respective MAC PDUs; and the other is to encapsulate MAC PDUs transmitted over respective component carriers in parallel.].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teachings as in Jung, Lim, Ishizaki and Wei to apply serial encapsulation of MAC PDUs to padding bits to improve the reliability of transmission [Wen: Para. 0065].
Regarding claim 11, the combination of Jung, Lim, Ishizaki, Wei and Wen, specifically Wei teaches “wherein: the first MAC subheader comprises a ninth identifier, and the ninth identifier indicates whether a first MAC subheader or first data is further encapsulated behind the first MAC subheader or the first data;” as [(Para. 0064), Each MAC subheader consists of a logical channel ID (LCID) and a length (L) field. The LCID indicates whether the corresponding part of the MAC payload is a MAC control element and, if not, to which logical channel the related MAC SDU belongs. The L field indicates the size of the related MAC SDU or MAC control element. As such, MAC control elements are used for MAC-level peer-to-peer signaling.] “the second MAC subheader comprises a tenth identifier, and the tenth identifier indicates whether a second MAC subheader or second data is further encapsulated behind the second MAC subheader or the second data; or a combination thereof” [(Para. 0064), Each MAC subheader consists of a logical channel ID (LCID) and a length (L) field. The LCID indicates whether the corresponding part of the MAC payload is a MAC control element and, if not, to which logical channel the related MAC SDU belongs. The L field indicates the size of the related MAC SDU or MAC control element. As such, MAC control elements are used for MAC-level peer-to-peer signaling.].
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691. The examiner can normally be reached Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        /MELVIN C MARCELO/Primary Examiner, Art Unit 2463